Citation Nr: 9919658	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
contusion of the right neck.

2.  Entitlement to service connection for a neck disability 
other than a contusion of the right neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the RO that 
denied service connection for "any neck condition."

In this regard, the Board notes that the RO previously denied 
service connection for a contusion of the right neck by a 
decision entered in April 1964.  The veteran was notified of 
the RO's decision, and of his appellate rights, but did not 
initiate an appeal within one year.  See 38 C.F.R. § 19.2 
(1963).  Consequently, the question must now be addressed 
whether new and material evidence has been received to reopen 
that prior final determination.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1998).

The Board notes, however, that the matter of the veteran's 
entitlement to service connection for a neck disability other 
than a right-sided contusion has not been the subject of a 
prior final adjudicatory action.  Consequently, this claim is 
more properly considered an original claim, not subject to 
the requirements pertaining to the reopening of prior final 
determinations.


FINDINGS OF FACT

1.  By a decision entered in April 1964, the RO denied 
service connection for a contusion of the right neck.  The 
veteran was notified of that decision, and of his appellate 
rights, but did not initiate an appeal within one year.


2.  No competent evidence has been presented to show that the 
veteran currently has a contusion (bruise) of the right neck.
 
3.  No competent evidence has been presented to show that any 
currently noted abnormalities of the veteran's neck can be 
attributed to military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a contusion 
of the right neck.  38 U.S.C.A. § 1110, 1131, 5108, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 3.303, 20.1103 
(1998); 38 C.F.R. § 19.2 (1963).

2.  The claim of entitlement to service connection for a neck 
disability other than a contusion of the right neck is not 
well grounded.  38 C.F.R. §§ 1110, 1112, 1131, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a neck disability.  He maintains that his 
current difficulties can be traced to injuries he sustained 
in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  

38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1998).

As noted above, the matter of the veteran's entitlement to 
service connection for a contusion of the right neck has been 
the subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection for 
that condition may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1998); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 

§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for a contusion of the 
right neck.  While the veteran's service medical records show 
that the veteran had a contusion of the right neck following 
a motor vehicle accident in service in 1953, a contusion is 
not recognized as a chronic disorder under applicable law, 
see 38 U.S.C.A. §§ 1101, 1112 and 38 C.F.R. §§ 3.307, 3.309, 
and no competent evidence has been presented to show that the 
veteran currently has a contusion of the right neck.  In the 
absence of evidence demonstrating that he currently has the 
disability for which service connection is sought, it cannot 
properly be said that the evidence received since April 1964 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The application to 
reopen will therefore be denied.

Turning to the matter of the veteran's entitlement to service 
connection for a neck disability other than a contusion of 
the right neck, the Board finds that this portion of his 
claim, for reasons set forth above, is more properly 
considered an original claim, not subject to the requirements 
pertaining to the reopening of prior final determinations.  
See Introduction, supra.

In this regard, however, the Board notes that a person who 
submits an original claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim 

well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Applying the foregoing legal authority to the facts of the 
present case, the Board finds that the claim of entitlement 
to service connection for a neck disability other than a 
contusion of the right neck is not well grounded.  Although 
the veteran's service medical records show that he injured 
his neck in a motor vehicle accident in service in 1953, and 
a recent radiographic report, dated in April 1999, indicates 
that abnormalities of the cervical spine are now present, no 
competent evidence has been presented to show that the 
currently noted abnormalities can in any way be attributed to 
military service.  Indeed, the record shows that his neck was 
found to be normal at the time of his separation from service 
in March 1956, that no abnormalities of the neck were 
identified during examinations conducted by VA in 1969, 1972, 
and 1979, and that he first sought treatment for neck-related 
problems in 1980 or 1981.

Although the veteran and his representative contend that the 
veteran's current difficulties can be attributed to service, 
there is nothing in the record which suggests that either of 
them has the training or expertise necessary to provide 
competent opinions pertaining to matters of medical 
causation.  Consequently, their opinions are insufficient to 
make the claim well grounded.  And while the current record 
contains a medical report from Milford Memorial Hospital, 
dated in August 1981, which indicates that the veteran's neck 
pain was "thought to be the result of a cervical injury he 
received in an auto accident in 1953," that statement, which 
appears in a section of the report entitled "HPI" (history 
of prior illness), amounts to nothing more than a 
transcription of lay history as provided by the veteran.  As 
such, it too is insufficient to make the claim well grounded.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board does not have jurisdiction to adjudicate a claim 
that is not well grounded, or to re-adjudicate a claim VA 
previously disallowed unless new and material evidence has 
been presented.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 
1999); Barnett, supra; Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  The appeal must therefore be denied.



ORDER

The application to reopen a claim of entitlement to service 
connection for a contusion of the right neck is denied.

Service connection for a neck disability other than a 
contusion to the right neck is also denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

